VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 BRIAN H. BUCKLEY ASSISTANT VICE PRESIDENT, SR. COUNSEL PHONE: (860) 580-2810 | EMAIL: BRIAN.BUCKLEY@VOYA.COM May 4, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account EQ Prospectus Title: Voya Equi-Select File Nos.: 333-111686 and 811-08524 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Insurance and Annuity Company and its Separate Account EQ, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: · The form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced
